DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradford, Jr. (US 2004/0154896).
Bradford, Jr. discloses a torque fluctuation inhibiting device comprising: an input member (14) disposed to be rotatable, the input member (14) including a pair of input plates (24, 26), the pair of input plates (24, 26) axially aligned; an elastic member (16) held by the pair of input plates (24, 26); a mass body (20) disposed to be rotated with the input member (14) and be rotatable relative to the input member (14); and a centrifugal element (42) disposed between the pair of input plates (24, 26), the centrifugal element (42) disposed to be radially movable by a centrifugal force acting thereon in rotation of the input member (14).
Re claim 2, the input member (14) further includes a plurality of guide members (30, 32), the plurality of guide members (30, 32) disposed between the pair of input plates (24, 26), the plurality of guide members (30, 32) configured to guide the centrifugal element (14).
Re claim 3, the pair of input plates (24, 26) is disposed apart from each other at an interval at outer peripheral parts outer corners thereof while making contact with each other at inner peripheral parts thereof (see Fig 1).
Re claim 5, torque converter body including an impeller, a turbine and a stator; (see ¶21) and the torque fluctuation inhibiting device recited in claim 1 (see Fig 1).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0354684		state of the art
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656